Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. __________________________

ANGELINA GONZALES,

         Plaintiff,

v.

BUCKEYE C, LLC d/b/a RIVERDALE REHAB AND CARE
COMMUNITY OF BRIGHTON,

      Defendant.
______________________________________________________________________________

                                 COMPLAINT
_____________________________________________________________________________

         COMES NOW the Plaintiff, ANGELINA GONZALES, by and through her attorney,

Ralph G. Torres, hereby files her complaint against the Defendant by the allegations set forth

below:

                                        I. JURISDICTION


         1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343(4). This is an

action authorized and instituted pursuant to Section 107(a) of the Americans with Disabilities

Act of 1990, as amended by the Americans with Disabilities Act Amendments Act of 2008

(“ADAAA”), 42 U.S.C. § 12117(a) and the Colorado Anti-Discrimination Act, C.R.S. § 24-

34-402(1)(a).

         2.       The unlawful employment practices alleged herein were committed within the

Judicial District of Colorado.


                                                                                                     1
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 2 of 15




         3.     This Court has jurisdiction over the parties and claims set forth herein.

                                          II. PARTIES

         4.    Plaintiff, ANGELINA GONZALES, (“GONZALES”) is a Hispanic Female who

began her employment with Defendant in its Brighton, Colorado location in 2009. During her

employment she held various positions most recently as the Community Relations and Director

of Admissions until she was constructively discharged on June 9, 2020.

         5.    Defendant, BUCKEYE C, LLC d/b/a RIVERDALE REHAB AND CARE

COMMUNITY OF BRIGHTON (“RIVERDALE”) is a Colorado Limited Liability doing

business under the trade name of Riverdale Rehab and Care Community of Brighton. At all

times material hereto Defendant employed more than 15 employees.

         6.    At all times relevant to Plaintiff’s claims, the following employees had the

authority to impose conditions of employment: Patty Sanches, Vice President of Human

Resources; Carly Bader, (“BADER”) Nursing Home Administrator, Heather Barton H.R. at

Riverdale Rehab, Daphne Bernstein at Vivage corporate, Cristal Collier at Vivage Corporate.


                          III. ADMINISTRATIVE PROCEDURES

         7.    On or about October 23, 2020, Plaintiff timely filed her charge of discrimination

with the Colorado Civil Rights Division (“CCRD”) and Equal Employment Opportunity

Commission (“EEOC”) against Defendant alleging claims of Disability (physical), Retaliation

and Constructive Discharge under the ADA and ADAAA.

         8.   EEOC and CCRD accepted the Charge and assigned it Charge No. 32A-2021-

00093.

         9.   EEOC issued its Notice of Right to Sue dated May 4, 2021.


                                                                                                   2
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 3 of 15




           10.   Plaintiff has timely and properly exhausted her administrative remedies.

           11.   All conditions precedent to the commencement of this lawsuit have been complied

with by GONZALES.


                           IV. GENERAL FACTUAL ALLEGATIONS


           12.   GONZALES began her employment with Defendant on or about December 16,

2009.

           13.   GONZALES occupied various positions with Defendant during her employment;

performing her job duties satisfactorily. At the time of her employment constructive discharge

she was the Community Relations and Director of Admissions for Defendant.

           14.   On or about April, 2018, Plaintiff was diagnosed with Breast Cancer.

           15.   On or about April, 2018, Plaintiff informed Defendant that she was diagnosed with

breast cancer and would be undergoing cancer treatments.

           16.   Plaintiff provided to Heather Barton, H.R. and BADER doctor notes, excuses for

absences for each time she had to take doctor appointments, took chemo treatments and had side

affects.

           17.   Plaintiff’s office and workspace for Defendant was in an outside office trailer with

no running water or restroom. It had extensive water damage and continued to leak water through

the windows and doors, was covered in mold, and was not remediated, despite requests by her

and other employees. These were toxic conditions, which often caused Plaintiff to cough, sneeze,

make her eyes water and affect her breathing, all of which she was greatly concerned about

affecting her ability to fight breast cancer. She complained about her work environment but was
                                                                                                    3
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 4 of 15




told it was “safe”.

       18.     In the Winter of 2018; BADER was hired by Defendant to be the Nursing Home

Administrator, and supervisor of Plaintiff.

       19.     Plaintiff had never received any job performance discipline from Defendant prior

to BADER’s hiring.

       20.     BADER immediately started treating GONZALES different and discriminatorily

as compared to other similarly situated employees of Defendant.

       21.     On or about May 31, 2019, BADER placed Plaintiff on a Performance

Improvement Plan (“PIP”).

       22.     Plaintiff objected to the PIP telling BADER that she had never counseled her on

the alleged problems noted in it, in fact the Point Click Care electronic software program she

references was not even available at the time of her PIP because she was using another software

called Enquire.

       23.     BADER would undermine Plaintiff’s job duties and responsibilities. BADER

would ignore Plaintiff’s advice on “high risk” private pay patient admissions.

       24.     BADER accepted wine and candy in exchange for complex and costly referrals

which came from her previous employees.

       25.     Plaintiff objected and complained about being placed on a PIP considering her

disability, because the alleged reasons for job performance problems were related to her

downtime from chemo treatments and extreme nausea and fatigue that persisted thereafter.

       26.     Nevertheless, Plaintiff successfully completed the PIP on or about July 31, 2019.

       27.     BADER continued to subject Plaintiff to heightened scrutiny of her job duties and
                                                                                                   4
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 5 of 15




would intentionally develop systems to make it challenging to successfully perform her job.

       28.     On or about January 6, 2020, BADER added permanent job duties to Plaintiff’s

role including accounts payable from Josselyn Penrod. Plaintiff was forced to do all the resident

shopping for the entire facility, reconcile all resident receipts for expenditures with funds in their

trust accounts, stocking and purchasing cigarettes for the current smokers (quite a few).

       29.     Plaintiff immediately expressed her concerns that she was being set up for failure

after successfully completing her PIP.

       30.     Plaintiff complained to BADER and Josselyn Penrod about the additional duties

and the stress and time commitments it would cost her, prohibiting her ongoing cancer treatments

and taking away from her duties as the Community Relations and Director of Admissions.

       31.     On January 24, 2020 Plaintiff emailed BADER stating that Josselyn is not helping

with her with these additional duties, she is “getting slammed, being pulled in a million

directions, getting behind, feeling overwhelmed” and continue to need help.

       32.     BADER told Plaintiff that her current position as Community Relations and

Director of Admissions did not support a full-time role, even though it was a salaried position and

Plaintiff was required to be on call with the Company phone 24/7.

       33.     From January, 2020 to the date of her departure in June 9, 2020, Plaintiff

repeatedly asked for help to perform these added job duties. When she was unable to complete

something, BADER and Josselyn Penrod would state to the team that “Angelina is unable to do

this…so we will complete it”, making her feel belittled and inadequate to her co-workers.

       34.     Sometime in early 2020, Plaintiff tearfully requested from BADER to be demoted

to a Certified Nurses Aide (“CNA”) position which would reduce her workload and hours, and
                                                                                                         5
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 6 of 15




provide flexibility for her to receive chemo treatments for her breast cancer. But BADER refused

this suggestion.

          35.   Plaintiff requested an accommodation in her work schedule and work load to

permit her to have time to receive her chemo treatments and the debilitating side effects it

rendered to her.

          36.   Plaintiff told BADER that she was suffering serious emotional distress that was

starting to be intolerable. She was overwhelmed, getting slammed, needed help and was getting

behind. BADER responded that the facility was “under budget” and could not permit Plaintiff to

reduce her hours or change positions if she wanted to keep full-time pay and benefits.

          37.   Plaintiff applied for the Business Office Manager position, but BADER stated she

did not get the position because “Plaintiff was much like her and would not like a position dealing

with all those numbers.”

          38.   Plaintiff interviews on March 9, 2020 with the corporate Vivage office – Daphne

Bernstein and Cristal Collier and was offered a position to transition into centralized admissions.

However, the global COVID-19 pandemic hit and Plaintiff was told the position transition would

have to be put on hold.

          39.   During the COVID-19 pandemic, Plaintiff would volunteer to work the floor as a

CNA to support her team; however, BADER and some staff would deny her volunteer efforts

stating because of her breast cancer, she was “autoimmune compromised” and could not.

          40.   Instead, Plaintiff’s job duties and responsibilities were increased during the

COVID-19 pandemic period for her to find new patients for intake and to complete additional job

duties.
                                                                                                      6
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 7 of 15




       41.     Plaintiff worked overtime in order to complete her job duties for which she was

not compensated.

       42.     Plaintiff was forced to take phone calls form hospitals and corporate liaisons on

Defendant’s company phone after office work hours, on the weekends and holidays. She was “on

call” 24/7.

       43.     Plaintiff took the admission paperwork home and placed shopping orders for

residents online at home, if it couldn’t get done at the office.

       44.     Plaintiff was forced to come into the office for new patient admissions after work

hours and on the weekends during the COVID-19 pandemic - exposing herself to possible

COVID-19 infection during a time when executive “stay at home” orders were in place.

       45.     Daphne Bernstein at Vivage corporate assigned Plaintiff to be the interim liaison

for Platte Valley Medical Center, in addition to her all her other duties. Other liaisons for

Defendant did not have to perform all the other duties as Plaintiff did in this role. BADER told

Plaintiff she would contact the corporate office and try to get her a pay increase – but never did.

       46.     Plaintiff performed all the duties and responsibilities that BADER continued to

add upon her in order to keep her health insurance which covered her cancer treatments.

       47.     As a result of Defendant’s discrimination of Plaintiff, she was forced to delay her

cancer treatments or risk losing her job.

       48.     Plaintiff’s oncologist wanted to start her on another chemo medication called

Nerlynx, however the side effects were severe and would require Plaintiff to have time off from

work. Plaintiff’s request for accommodation in her work load to receive these treatments was

refused by Defendant.
                                                                                                      7
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 8 of 15




       49.     Due to Plaintiff’s overwhelming workload, and refusal for accommodation, she

was unable to get the proper treatment she needed to fight for her life in battling breast cancer.

       50.     Even though the COVID-19 pandemic and restrictions were in full gear during the

time period, with executive “stay at home” orders in place, BADER continued to tell Plaintiff that

the facility was not “on budget”, admissions were down. She had to continue going out into

public to shop for all the residents, distribute goods accordingly, and risk her compromised

autoimmune health from breast cancer.

       51.     Plaintiff started experiencing extreme anxiety and panic attacks. She would get

tearful at work for no reason. On April 27, 2020 her physician diagnosed her with Generalized

anxiety disorder, increased stress, insomnia and panic attacks.

       52.     Plaintiff’s primary care physician started her on Cymbalta to help with these new

physical and emotional symptoms which continued to exacerbate her ability to fight off the breast

cancer treatments. Plaintiff had to delay her chemo treatments for cancer during this time.

       53.     On June 3, 2020 Plaintiff emailed BADER requesting help with matching the

receipts for resident purchases, getting signatures for approval from the resident, and reconciling

their each bank account. She cannot focus on getting “on budget” by turning over empty beds

quicker with new resident admissions, if she has to do these other tasks.

       54.     BADER again infers that Plaintiff’s 40 hour salary cannot be supported with

admissions of residents down if she doesn’t perform all these other duties. Plaintiff complains

that through all the years of working for Defendant her job has never been threatened by the

inability to get new resident admissions, especially during a COVID-19 pandemic situation.

       55.     On or about June, 2020, Plaintiff was forced by BADER to participate in a time
                                                                                                      8
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 9 of 15




study to track her daily activities to see how “busy she was”. No other similarly situated

employee was required to participate in a time study as was Plaintiff.

       56.     Plaintiff had to document every single detail and action and task that she

performed throughout the entire work day, every minute, every hour all day for a week. Doing so

was the most stressful thing she ever had to do to prove her worth as an employee.

       57.     When Plaintiff looked back at the week’s time study log, she realized how really

busy she was. She only had 1 restroom break, ate her lunch at her desk, did not take the required

breaks allowed by the Colorado Department of Labor and still had to take work home to complete

so as to not fall behind in her duties for these multiple jobs.

       58.     On or about June 9, 2020, BADER assigned her even more duties to which she

complained she could not handle due to her disability. BADER insisted that Plaintiff come in at 6

a.m. to meet with the nursing team and discuss why resident beds were not being made. Plaintiff

was expected to now help make resident beds, that the CNAs, housekeeping and laundry

employees were refusing to do.

       59.     BADER told Plaintiff she “wanted no other emails from her regarding not having

time for additional tasks that she requested from me.”

       60.      Plaintiff had no choice but to leave her employment with Defendant on this day

after those instructions to preserve her health due to her breast cancer diagnosis and treatments, as

well as the extreme anxiety and panic attacks she was experiencing.

       61.     Plaintiff wrote a letter to HR Patty Sanches on June 19, 2020 setting forth the

chronology of her discrimination, being refused accommodation and her frustration in being

constructively discharge after years of successful work performance, prior to BADER’s arrival.
                                                                                                    9
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 10 of 15




       62.        On June 25, 2020, Plaintiff emailed Patty Sanches in H.R. again regarding the

accommodations she had requested for chemo and the help she needed for resident shopping that

she had repeatedly and constantly asked BADER for, but was denied.

       63.        Plaintiff was unable to find similar employment following her constructive

discharge.

       64.        Plaintiff was unable to continue her treatments for cancer following her

constructive discharge.


                             V. FIRST CLAIM FOR RELIEF
    (Disability Discrimination and Failure to Accommodate (Breast Cancer) – ADAAA)


       65.         The preceding allegations are incorporated by reference as it fully stated herein.

       66.         Defendant is an employer as that term is defined under the Americans with

Disabilities Act, Pub. L. No. 101-336, 104 Stat. 328 (1990).

       67.         Plaintiff has a qualifying disability, breast cancer.

       68.         Defendant willfully and intentionally subjected Plaintiff to disability

discrimination by assigning her additional duties which prevented her from seeking treatment

for the cancer.

       69.         Defendant knew its actions violated ADAAA or it was recklessly indifferent in

that regard.

       70.         Defendant refused to accommodate Plaintiff for her disability – breast cancer –

and the chemotherapy and other treatments which she required, even though she requested the

same. Every alternative Plaintiff suggested to her supervisor was rejected. Every request for
                                                                                                    10
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 11 of 15




help was denied.

       71.       Plaintiff was discriminated against because of her disability as compared to

other similarly situated employees.

       72.       As a direct and proximate result of the foregoing actions and conduct of

Defendant, Plaintiff has suffered, and will continue to suffer, economic damages including loss of

back wages, front wages, earnings, diminution of future earnings capacity, non-economic

damages such as, but not limited to, mental anguish, inconvenience, attorney’s fees, costs and

expenses, and other damages to be determine at trial. Plaintiff claims compensatory and punitive

damages for these losses and injuries under the ADAAA.


                               VI. SECOND CLAIM FOR RELIEF
                             (Discrimination in Violation of the
             Colorado Anti-Discrimination Act (Breast Cancer) C.R.S. . § 24-34-402(1)(a)

       73.       The preceding allegations are incorporated by reference as it fully stated herein.

       74.       Defendant is an employer as defined by C.R.S. § 24-34-401(3).

       75.       Plaintiff is a member of a protected class of individuals based on disability.

       76.       Plaintiff was an employee as defined by C.R.S. § 24-34-401(2) and at all times

was qualified to perform the functions of her position.

       77.       Defendant knew its actions violated CADA or was recklessly indifferent in
that regard.

       78.       As a direct and proximate result of the foregoing actions and conduct of

Defendant, Plaintiff has suffered, and will continue to suffer, economic damages including loss of

back wages, front wages, and benefits, as well as non-economic damages including pain and


                                                                                                      11
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 12 of 15




suffering, humiliation, mental anguish, and inconvenience, Plaintiff also seeks attorney’s fees,

costs and expenses, and other damages to be determined at trial under C.R.S. § 24-34-405.

                                   VII. THIRD CLAIM FOR RELIEF
                                         (Retaliation – ADAAA)

        79.    The preceding allegations are incorporated by reference as if fully stated herein.

        80.    Defendant’s conduct in subjecting Plaintiff to the above-described adverse

employment actions of threatened of losing her job after she complained about discrimination

and not accommodating her requests for help with her additional duties are in violation of the

ADAAA § 12112.

        81.    The effect of these statutory violations was to deprive Plaintiff of her rights and

privileges enjoyed by persons who have --- engaged in activities protected by the ADAAA.

        82.    The statutory violations were intentional.

        83.    These statutory violations were willful and wanton and/or were done with malice

or with reckless indifference to Plaintiff’s federally protected rights.

        84.    As a result of Defendant’s actions, Plaintiff has suffered damages to which she is

entitled to recover.


                            VIII. FOURTH CLAIM FOR RELIEF
                        (Retaliation – Colorado Anti-Discrimination Act
                                   C.R.S.§ 24-34-402(1)(e)(IV))

        85.      The preceding allegations are incorporated by reference as if fully stated herein.

        86.      Plaintiff engaged in protected activities by attempting to complain of the

discrimination that she experienced in the workplace, both individually and because of her

disability.
                                                                                                     12
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 13 of 15




       87.       Defendant’s conduct in subjecting Plaintiff to the adverse employment actions

of being threatened of losing her job after she complained about the discrimination is in

violation of C.R.S. § 24-34-402(1)(e)(IV).

       88.       Plaintiff further suffered an adverse employment action by being constructively

discharged after she faced retaliation for voicing concerns of discrimination.

       89.       The effect of these statutory violations was to deprive Plaintiff of rights and

privileges enjoyed by persons who have not engaged in activities protected by CADA.

       90.       These statutory violations were intentional.

       91.       These statutory violations were willful and wanton, and/or were done with

malice or with reckless indifference to Plaintiff’s statutorily protected rights.

       92.       As a direct and proximate result of the foregoing actions and conduct of

Defendant, Plaintiff has suffered, and will continue to suffer, economic damages including loss

of back wages, front wages, and benefits, as well as non-economic damages including pain and

suffering, humiliation, mental anguish, and inconvenience. Plaintiff also seeks attorney’s fees,

costs and expenses, and other damages to be determined at trial. Plaintiff claims damages for

these losses and injuries under C.R.S. § 24-34-405.

                             IX. FIFTH CLAIM FOR RELIEF
                  (Constructive Discharge because of disability – ADAAA)

       93.       The preceding allegations are incorporated by reference as it fully stated herein.

       94.       During Plaintiff’s employment with Defendant she was discriminated against

because of her breast cancer disability by being subjected to working in a trailer facility which

had mold and mildew present providing a physically and mentally toxic environment

                                                                                                  13
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 14 of 15




considering her diminished immune condition.

       95.        Defendants actions by requiring her to perform additional job duties and

responsibilities which violated the executive “stay-at-home” orders during the COVID-19

pandemic, threatened her health and safety by exposing her to the life threatening virus.

       96.       Defendant’s actions by adding more job duties and responsibilities and

requiring Plaintiff to perform them or risk losing her job, made it impossible for her to continue

her chemotherapy treatments for her breast cancer and increased her risk of death as a result of

her breast cancer diagnosis.

       97.       The working conditions perpetuated by Defendant against Plaintiff were so

intolerable that she had no choice but to quit her employment. A reasonable person in the same

circumstances would have considered these working conditions to be intolerable.


        WHEREFORE, GONZALES prays that this Court enter an Order as follows:

       A.       Grant a permanent injunction prohibiting Defendant from engaging in any

employment practices which violate Americans with Disabilities Act of 1990, as amended by the

Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”), 42 U.S.C. § 12112,

12117(a) and the Colorado Anti-Discrimination Act, C.R.S. . § 24-34-402(1)(a).

       B.        Reinstate to GONZALES all benefits, wages, front and back pay, which were

lost as a result of the discriminatory and retaliatory acts directed at him.

       C,        Reimburse GONZALES for all reasonable and necessary expenses incurred

due to the discriminatory actions of Defendant.

       D.        Award GONZALES compensatory and punitive damages against Defendant

in an amount to be determined at trial for the personal humiliation, severe emotional pain,
                                                                                                14
Case 1:21-cv-02088-NYW Document 1 Filed 08/02/21 USDC Colorado Page 15 of 15




inconvenience, mental anguish and loss of enjoyment of life she has suffered due to the actions

of Defendant;

          E.       Order Defendant to stop all retaliation against GONZALES for having

asserted her rights under the ADA/ADAAA

          F.       Award GONZALES her costs of this action and reasonable attorney's fees,

expert fees, pre and post judgment interest;

          G.       Retain jurisdiction over this action to ensure full compliance with the Orders

of this Court; and

          H.       Grant GONZALES such other and further relief as this Court deems just and

proper.

          GONZALES REQUESTS TRIAL TO A JURY ON ALL ISSUES SO TRIABLE



          DATED this 2nd day of August, 2021.
                                                LAW OFFICE OF RALPH G. TORRES


                                               _/s Ralph G. Torres .....................................
                                               Ralph G. Torres
                                               1801 York Street
                                               Denver, Colorado 80206
                                               Phone: (303) 297-8427; Fax: 720-368-2318
                                               Attorney for Plaintiff

          Plaintiff's Address:

          c/o Law Office of Ralph G. Torres




                                                                                                           15
